Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 13 September 2019.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0011649 A1) in view of Patel (US 2016/0267716 A1).

Claim 1. Lee discloses a method, comprising: at a device having one or more processors and memory: 
receiving a user selection of a recipe from a plurality of recipes included in an interactive recipe program, wherein recipe includes a sequence of ordered preparation steps and each preparation step corresponds to a respective sets of content items, a coordinating device obtains one or more recipes that is broken down into multiple cooking steps (P. 0023); 
in response to receiving the user selection of the recipe, playing a first content item corresponding to a first preparation step of the selected recipe on a display, wherein the first content item is being played in a first media format, the coordinating device transmits data relating to the sequence of each cooking step to various kitchen appliances  (P. 0026) including instructions to the associated appliance, an estimated completion time for the step and/or data used by the appliance to help guide the user through the step (e.g., an instructional video guide, audio comments, etc.) (P. 0027)
while playing the first content item, monitoring user's actions performing the first preparation step of the selected recipe; and in accordance with a determination that the user's actions performing the first preparation step meets first criteria, based on the data, the appliances guide the user through the cooking steps in the predetermined order and monitors the implementation of the steps (P. 0028), 
… displaying the first content item in a second media format, wherein the second media format differ from the first media format, each appliance receives the cooking step data transmitted from the coordinating device and may display a message (P. 0028).

Lee does not disclose adjusting the playing of the first content item, including displaying the first content item in a second media format  … in at least a size and resolution of a portion of the first content item, as disclosed in the claims.  However, Lee discloses the device includes a video camera that records a video of the user performing the associated cooking step (P. 0063).  In the same field of invention, Patel discloses the location of the full resolution window is adjusted to match the user's gaze such that the portion of the display being viewed by the user always appears to be clear and sharp (P. 0039) the full resolution region and reduced resolution region may be different in size and shape (P. 0062).  Therefore, considering the teachings of Lee and Patel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine adjusting the playing of the first content item, including displaying the first content item in a second media format  … in at least a size and resolution of a portion of the first content item with the teachings of Lee.  One would have been motivated to combine adjusting the playing of the first content item, including displaying the first content item in a second media format  … in at least a size and resolution of a portion of the first content item with the teachings of Lee in order to accommodate the user’s perception of the recipe instructions as the user focuses on executing the steps or paying attention to the steps being delivered to the user.

Claim 2. Lee and Patel disclose the method of claim 1, and Lee further discloses while displaying the first content item, in accordance with a determination that the user's actions are indicative of a question on the first preparation step: searching a database associated with the first preparation step to retrieve one or more corresponding answers; and displaying the retrieved one or more answers on the display concurrently with the first content item, during the above monitoring process, the system will detect a new condition that triggers a reordering of the cooking steps (P. 0029) obtaining a recipe (P. 0031) the coordinating device determines the cooking proficiency of each identified user and searches a database to find a profile for each identified user (P. 0042) and associates each cooking step with a user (P. 0044) and adjusts the steps accordingly (P. 0045, 0051) under some conditions and before all the steps are completed, the coordinating device and/or the cooking guidance system detect that a particular condition has arisen that may .

Claim 3. Lee and Patel disclose the method of claim 1, and Lee further discloses while playing the first content item, controlling one or more cooking appliances based on a first set of control instructions associated with the first preparation step, each appliance receives the cooking step data transmitted from the coordinating device and based on the data, the appliances guides the user through the cooking steps in the predetermined order and monitors the implementation of the steps, for example, initially, the appliance (e.g., the gas range) may display a message, indicating that the user should press a button, upon the pressing of the button, the appliance automatically ignites a burner, sets the burner to generate a desired amount of heat and displays a message instructing the user to place a pot of water on the burner (P. 0028) the appliance instruction indicates one or more commands to the appliance (P. 0034) for example, generate heat at a selected burner for five minutes (P. 0035).

when a particular cooking step is completed, the associated appliance transmits a completion signal back to the coordinating device and the coordinating device moves to the next cooking step and/or appliance in the sequence and repeats the above process (P. 0054) or a subset of steps (fast-forward) is selected for a user based on the user’s proficiency (P. 0106).

Claim 5. Lee and Patel disclose the method of claim 1, and Lee further discloses while playing the first content item, playing the first content in the third format, the instructions may include an instructional video guide or audio comments (P. 0027) or a message displayed to the user based on a condition (P. 0028).  That is, Lee discloses displaying the equivalent of the content in different formats, but does not disclose changing from one format to another format based on the condition.  Patel discloses displaying the format of data displayed to a user based on a changing condition (where the user is looking) (P. 0039, 0062).  Therefore, considering the teachings of Lee and Patel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining that one or more conditions for playing the first content item in a third format are satisfied; and in response to determining that the one or more conditions for playing the first content item with the teachings of Lee and Patel.  One would have been motivated to combine determining that one or more conditions for playing the first content item in a third format are satisfied; and in response to determining that the one or more conditions for playing the first content item in the third format is satisfied with the teachings of Lee and Patel in order to accommodate the user’s perception of the recipe instructions as the user focuses on executing the steps or paying attention to the steps being delivered to the user.

Claim 6. Lee and Patel disclose the method of claim 5, and Lee further discloses the first format is a video format, and the third format is an audio-only format, , the instructions may include an instructional video guide or audio comments (P. 0027) or a message displayed to the user based on a condition (P. 0028).  That is, Lee discloses displaying the equivalent of the content in different formats, but does not disclose changing from one format to another format based on the condition of where the user is looking.  Patel discloses displaying the format of data displayed to a user based on a changing condition (where the user is looking) (P. 0039, 0062).  Therefore, considering the teachings of Lee and Patel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the one or more conditions include determining that the user is not looking at the display with the teachings of Lee and Patel.  One would have been motivated to combine wherein the one or more conditions include determining that the user is not looking at the display with the teachings of Lee and Patel in order to 

Claim 7. Lee and Patel disclose the method of claim 1, and Lee further discloses while playing the first content item, detecting, using one or more user action monitoring devices, a current action performed by the user; comparing the detected current action performed by the user with an action threshold of the preparation step; providing, on the display, a warning to the user if the comparison determines that the current action does not fall within the action threshold; and suggesting, on the display, to the user a course of correction on the display, if a user is not able to complete the steps in such a way as to execute the recipe correctly, the coordinating device displays a message or plays an audio message to the user to correct the mistake the user is making (P. 0068-0070).

Claim(s) 8-14 is/are directed to device (comprising: one or more processors; and memory storing instructions, the instructions, when executed by the one or more processors, cause the processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 1-7 and is/are rejected with the same rationale.

Claim(s) 15-20 is/are directed to non-transitory computer-readable storage medium (storing instructions, the instructions, when executed by one or more processors, cause 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        8/14/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177